Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, 20 November 1779
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


Passi ce 20. 9bre. 1779.
Chaumont a L’honneur d’envoyer a S. Ex. M. Franklin unne Lettre et un Memoire d’observations qu’il vient de Recevoir et qui pouroient estre utils a M. Landais dont la Reputation Souffre de touttes les Relations mises dans Les gazettes.
S. Ex. voudra Bien prescrire a M. de Chaumont L’usage qu’il peut faire ou doit faire de ces Lettres et memoires.
 Notation: M. de Chaumont Nov. 20. 1779.
